Title: [November 1761]
From: Adams, John
To: 



      Novr. 10th. 1761.
      
      
       Another Year is come round, and I can recollect still less Reading, than I could last Novr. The Increase of my Business, within 12ve months, has been nothing. I drew fewer Writs last October Court than I drew the October Court before, tho I drew an uncommon Number at both.—Yet I have advanced a few Steps. Have procured my Brother, his office, abated Nathan Spears Writ, Battled it with Capt. Thayer at Majr. Crosbeys, recovered of Jo. Tirrell for Lambard, recovered of Lawrence for Tirrell, abated Kings Writ, conducted the Petition vs. Taverns. All These Things have been done in one Year. Besides have bought some Books &c. but have read but little Law.
       This morning I have been Reading Archbp. Sharps sermon, To the Upright there ariseth Light in the Darkness. His Character of the Upright man, &c. Same day read a Number of his sermons in his first Volume. He is a moving, affectionate Preacher—devotional, more than Tillotson, but not so moral.
      
      
       
        
   
   This and the two following entries are from JA’s journal of studies, D/JA/4, and conclude the entries in that booklet except for a single one made eleven years later (21 Nov. 1772, q.v.).


       
       
        
   
   JA owned a collection of the very popular Works of John Sharp, Archbishop of York, in 7 vols., London, 1754 (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.).


       
      
      

      Novr. 14th. 1761.
      
      
       Brother Quincy and I were Sworn, before the Superiour Court. It is now more than five Years since I began the study of the Law. And it is about three Years, since I was sworn at the Inferiour Court.
      
      
       
        
   
   “Upon a motion made by Jeremy Gridley Esqr. the Oath of an Attorney by the province Law prescribed was administred to Messrs. Samuel Quincy and John Adams in Order to their practising in this Court” (Superior Court of Judicature, Records, 1760–1762, p. 239). For the attorney’s oath, adopted in 1701, see Province LawsThe Acts and Resolves, Public and Private, of the Province of the Massachusetts Bay, Boston, 1869–1922; 21 vols., 1:467. In his Autobiography JA merged his admission as an attorney in the Superior Court with his admission as a barrister the following year.


       
      
      

      Novr. 20th. 1761. Monday.
      
      
       This day removed to my Chamber, and made a Fire. The Forenoon was Spent in Conversation with Zab, in walking to Dr. Turners, and up Pens Hill, and this afternoon in Conversation with Grindal Rawson and Zab at Mrs. Marshes. Yet I have caught several snatches of Reading and Thinking, in Blackstone, Gilbert &c. But I, as usual, expect great Things from this Chamber, and this Winter.
      
      
       
        
   
   This entry fixes the date of JA’s fitting out and establishing himself in his law office in the house now known as the John Quincy Adams Birthplace, which he had inherited from his father (see entry of 24 Oct. 1762, note) and which the Savils must by now have vacated. The law office was in the southeast room on the ground floor and JA opened a new doorway into it from the street. During the 19th century the doorway was boarded over but it has since been restored. See Waldo C. Sprague, The President John Adams and President John Quincy Adams Birthplaces, Quincy, 1959 (unpaged).


       
      
     